Citation Nr: 1724711	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that rating decision the RO reopened the previously denied claims of service connection for bilateral hearing loss and tinnitus and denied the claims on the merits.  

Although the RO reopened the claims and adjudicated them on the merits, the Board must first examine whether the evidence warrants reopening of the claims.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran submitted additional evidence and waived initial RO consideration of such evidence.  


FINDINGS OF FACT

1.  An unappealed December 2009 rating decision (notice sent January 2010) denied the Veteran service connection for bilateral hearing loss and tinnitus, finding in essence that there was no evidence of such disabilities being incurred in or caused by service.

2.  Evidence received since the December 2009 rating decision suggests that the Veteran's current bilateral hearing loss and tinnitus disabilities may have been incurred in or caused by service; relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating such claims.

3.  The Veteran's currently diagnosed bilateral hearing loss is reasonably found to be related to in-service noise exposure.

4.  The Veteran's tinnitus is a result of his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims for  service connection for bilateral hearing loss and tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the claims to reopen and the underlying service connection claims, inasmuch as this decision grants the full benefit sought, there is no reason to belabor the impact of the VCAA on the matters.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003), Justus v. Principi, 3 Vet. App. 510 (1992).

The December 2009 prior final rating decision denied service connection for hearing loss and tinnitus on the bases that such disabilities were not shown to have occurred in or were caused by the Veteran's military service.  For evidence received since the December 2009 rating decision to pertain to the unestablished facts necessary to substantiate such claims (and be new and material), it would have to tend to show that the Veteran's bilateral hearing loss and tinnitus disabilities may be linked to his military.  Evidence received since the December 2009 rating decision includes a June 2012 letter from the Veteran's private physician, M.R.B. (otolaryngologist).  Dr. M.R.B.'s letter essentially established a nexus between the Veteran's bilateral hearing loss and tinnitus disabilities and his service.  He related that he had seen the Veteran for hearing loss; and the Veteran's hearing loss had been present for several decades beginning in service.  He noted also that the Veteran had been exposed to a lot of noise in service by being around printing presses; and because of such noise trauma he has had worsening hearing loss and tinnitus.  This evidence pertains to the unestablished fact necessary to substantiate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  It is both new and material, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  The merits of the service connection claims are discussed on a de novo basis below.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include sensorineural hearing loss, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for other organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to his military service.  He specifically maintains that he has bilateral hearing loss and tinnitus as a result of his service duties as an offset pressman running an offset press for more than a year.  There were 4 offset presses in the confined area of the printing plant, all running at the same time.  The Veteran also reports that, during the same year, he was exposed to noise from a generator that was pulled behind a van to run the equipment.  He essentially asserts that his bilateral hearing loss and tinnitus were first experienced during service and have continued since that time.  

The Veteran's DD Form 214 indicates his military occupational specialty was offset pressman.  His service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and do not show complaints, findings, or diagnoses of tinnitus, even when converted from ASA to ISO (ANSI) units (the audiograms of record date from April 1964 to February 1967).  

On December 2009 VA audiological examination, the Veteran reported having gradual hearing loss and increased difficulty hearing and understanding speech, the television and his wife's voice.  He also complained of constant tinnitus, bilaterally, which had started in the last 6 months.  Regarding his military history, the Veteran reported that he worked around printing presses without hearing protection devices.  
The diagnosis was hearing in both ears was within normal limits at 250 Hertz with mild sensorineural hearing loss (SNHL) from 500 -1000 Hertz rising to within normal limits at 2000 Hertz sloping to a moderate to profound SNHL from 3000 - 8000 Hertz.  The pure tone threshold findings were well over the 38 C.F.R. § 3.385 thresholds for a hearing loss disability bilaterally.  The examiner opined that tinnitus was as least as likely as not a symptom of the hearing loss; that tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure; hearing loss was not caused by or a result of military noise exposure.  The rationale for the opinion was that the Veteran's entrance and exit examinations show hearing loss within normal limits; tinnitus was reported to have started in the last 6 months.

In a June 2012 letter by Dr. M.R.B., he noted that he reviewed the Veteran's military records.  He noted that the Veteran had been seen by him for hearing loss, which he has had for several decades that began in the service.  Dr. M.R.B. noted that the Veteran had a lot of noise exposure in service when he was around printing presses.  Dr. M.R.B. further stated that the printing presses were sometimes taken into the field in a small truck and with 4 printing presses running in a small area there was significant amounts of noise exposure.  Dr. M.R.B. noted that because of the noise trauma the Veteran has had "worsening" hearing loss and tinnitus.

In an April 2013 VA medical opinion, the provider opined that the Veteran's bilateral hearing loss and tinnitus disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that military enlistment and separation audiograms were normal without any indication of any significant auditory threshold shifts occurring during military service.  The examiner commented that the June 2012 letter from Dr. M.R.B. was based on speculation; acoustic trauma does not progress as with age, but age-related presbycusis, which contributes to SNHL at all frequencies, does.  

At the August 2016 hearing, the Veteran testified that he felt his hearing loss started in service because of the noisy environment in the confined area of the printing plant.  He stated that after service he worked in a quiet environment.  He had been teaching at a community college for the past 25 years, where there was very little noise.

In an August 2016 statement, the Veteran's wife noted that the Veteran's hearing began to decline after working in the printing plant in service.  His left ear was particularly affected and has worsened through the years, causing him miscommunications and misunderstandings.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He has stated that he has experienced at least some degree of hearing loss during and since service.  The Board further notes that the private medical record from Dr. M.R.B., dated in June 2012, indicates that he found the Veteran's account of hearing problems since service to be credible.  While the December 2009 VA examiner and the April 2013 VA opinion provider determined that the Veteran's hearing loss is not related to military service, they failed to adequately consider the Veteran's statements regarding continuity of symptomatology since military service.  Because hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is appropriate solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 53-54.

Regarding the claim for tinnitus, the Veteran is competent to report the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  His subjective complaints have been documented by the medical evidence of record.  The Board finds that he has a current diagnosis of tinnitus.  The December 2009 VA examiner opined that tinnitus was as least as likely as not a symptom of the Veteran's hearing loss.  Therefore, since by this decision it has been established that the Veteran's bilateral hearing loss is related to his military service, and the medical evidence shows there is an association between the Veteran's hearing loss and tinnitus, service connection for tinnitus is warranted as secondary to bilateral hearing loss.  The claims are thus granted in full.


ORDER

The appeal to reopen the claim of service connection for bilateral hearing loss granted.

The appeal to reopen the claim of service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


